                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

MEMPHIS CENTER FOR REPRODUCTIVE
HEALTH, et al.,

       Plaintiffs,
                                                             CASE NO. 3:20-00501
       v.
                                                             JUDGE CAMPBELL
HERBERT H. SLATERY III, et al.,                              MAGISTRATE JUDGE FRENSLEY

       Defendants.




            NOTICE THAT TENNESSEE HOUSE BILL 2263/SENATE BILL 2196
                             HAS BECOME LAW

      On June 22, 2020, Plaintiffs filed a Motion for a Temporary Restraining Order and/or

Preliminary Injunction (“Motion for TRO/PI”), to enjoin enforcement of two sets of bans on pre-

viability abortion enacted by the Tennessee General Assembly through House Bill 2263/Senate

Bill 2196 (the “Act”). Dkt. # 6. The Act takes effect immediately upon the Governor’s signature.

On June 24, 2019, the Court reserved its ruling on Plaintiffs’ request for a temporary restraining

order until Plaintiffs file a notice with the Court stating that the Act has become law. Dkt. # 19.

      Per the Court’s Order, Plaintiffs now file this Notice that the Act has been signed into law,

meaning that nearly all abortions in Tennessee have been criminalized. As Plaintiffs’

Memorandum of Law in Support of their Motion for TRO/PI makes clear, the Act has

instantaneously eviscerated abortion care in Tennessee by forcing Plaintiffs to immediately cease

providing the vast majority of the abortion care they offer. See Dkt. # 7. At this very moment, the

Act is both harming patients already scheduled for procedures and depriving all pregnant people




    Case 3:20-cv-00501 Document 32 Filed 07/13/20 Page 1 of 4 PageID #: 587
of their constitutional right to abortion in Tennessee. Plaintiffs therefore respectfully request that

the Court rule on their pending request for a temporary restraining order immediately.

Dated: July 13, 2020



                                               Respectfully submitted,

                                               /s/ Thomas H. Castelli
                                               Thomas H. Castelli (No. 24849)
                                               American Civil Liberties Union
                                               Foundation of Tennessee
                                               P.O. Box 12160
                                               Nashville, TN 37212
                                               Tel: (615) 320-7142
                                               tcastelli@aclu-tn.org

                                               Attorney for Plaintiffs

                                               Jessica Sklarsky
                                               Rabia Muqaddam
                                               Francesca Cocuzza
                                               Center for Reproductive Rights
                                               199 Water Street, 22nd Floor
                                               New York, NY 10038
                                               Tel: (917) 637-3600
                                               Fax: (917) 637-3666
                                               Jsklarsky@reprorights.org
                                               rmuqaddam@reprorights.org
                                               fcocuzza@reprorights.org

                                               Attorneys for Memphis Center for Reproductive
                                               Health d/b/a Choices and Dr. Nikki Zite

                                               Susan Lambiase
                                               Planned Parenthood Federation of America
                                               123 William St., 9th Floor
                                               New York, NY 10038
                                               Tel: (212) 261-4749
                                               Fax: (212) 247-6811
                                               susan.lambiase@ppfa.org

                                               Attorney for Planned Parenthood of Tennessee and
                                               North Mississippi and Dr. Kimberly Looney

                                                  2

    Case 3:20-cv-00501 Document 32 Filed 07/13/20 Page 2 of 4 PageID #: 588
                                Andrew Beck*
                                Anjali Dalal*
                                American Civil Liberties Union Foundation
                                125 Broad Street, 18th Floor
                                New York, NY 10004
                                Tel: (212) 549-2633
                                abeck@aclu.org
                                adalal@aclu.org


                                Attorneys for Knoxville Center for Reproductive
                                Health and Femhealth USA, Inc., d/b/a carafem

                                *Application for admission pro hac vice forthcoming




                                   3

Case 3:20-cv-00501 Document 32 Filed 07/13/20 Page 3 of 4 PageID #: 589
                               CERTIFICATE OF SERVICE

       I hereby certify that on July 13, 2020 a true and correct copy of the foregoing Motion was

served on counsel for all Defendants listed below, via the Court’s ECF/CM system.

       Alexander S. Rieger
       Assistant Attorney General
       Public Interest Division
       Office of the Attorney General and Reporter
       P.O. Box 20207
       Nashville, Tennessee 37202-0207
       Alex.rieger@ag.tn.gov

       Charlotte Davis
       Assistant Attorney General
       Office of the Attorney General and Reporter
       P.O. Box 20207
       Nashville, TN 37202
       Charlotte.davis@ag.tn.gov
                                                           /s/ Thomas H. Castelli
                                                           Thomas H. Castelli




                                               4

    Case 3:20-cv-00501 Document 32 Filed 07/13/20 Page 4 of 4 PageID #: 590
